DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on September 3, 2021 has been fully considered.  The action is made final.  Claim 1 has been canceled and claim 21 has been added, therefore claims 2-21 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive.

In response to applicant’s argument on page 10 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bucher, Abstract discloses that the use of rules to effect content management. A rule defines relationships between and among a content event, predetermined content, and action to be taken concerning the predetermined content. Initially, the method involves detection of the occurrence of a content event (i.e., triggering an event). After the content event is detected, the associated content is identified. The rules applicable to such content are then consulted and the various actions specified by such rules, such as backup and distribution of the content for example, are implemented with respect to the identified content.  Bucher 0023-0025] discloses that a content management system is provided that includes a database and associated policy engine that contains various rules pertaining to content management. Generally, such rules include various actions to be performed with identified content, consistent with, for example, the metadata profile associated with that content. Furthermore, Bucher [0108] discloses content management system may be programmed to periodically examine each metadata profile so that in the event of a change to a metadata profile subsequent to a prior examination (i.e., triggering an event), the content management system will perform any further actions necessitated by such a change to the metadata profile (i.e., detecting occurrence of a trigger event periodically).
Whereas, Man, Abstract and [0003] discloses identifying a relationship between a first entity and a second entity in the content management system. The first entity in the content management system detects an occurrence of a triggering event (i.e., triggering an event). After the triggering event occurs, one or more actions specified by the one or more management rules are then performed on the second entity in the content management system, responsive to the detected occurrence of the triggering event (i.e., in response to detecting occurrence of the trigger event, loading a rule that is associated with the detected trigger event, wherein the rule includes a condition and an action).  Therefore modifying Man with Bucher was proper and the combination teaches the argued limitation of claim 8.

In response to Applicant’s argument on page 11 that “Man Teaches Identifying A Rule Before A Trigger Event Is Detected In Sharp Contrast To Monitoring For Occurrence Of Trigger Events And Loading A Rule In Response To Detecting Occurrence Of A Trigger Event As Taught By Claim 8 Of The Present Application”, is acknowledged but not deemed to be persuasive. 
Man, Abstract and [0003] discloses identifying a relationship between a first entity and a second entity in the content management system. The first entity in the content management system detects an occurrence of a triggering event (i.e., triggering an event). After the triggering event occurs, one or more actions specified by the one or more management rules (i.e., rule that is associated with the trigger event) are then performed on the second entity in the content , responsive to the detected occurrence of the triggering event (i.e., in response to detecting occurrence of the trigger event, loading a rule that is associated with the detected trigger event, wherein the rule includes a condition and an action).  Therefore, Man teaches the above argued limitation of claim 8.

Arguments for the independent claims 10 and 19 on pages 12-14 are basically the same as that of claim 8.  Please see the arguments response of claim 8 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 6, 8, 10, 14, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US Patent Publication No. 2012/0233250 A1, ‘Man’, hereafter) in view of Bucher et al. (US Patent Publication No. 2005/0060281 A1, ‘Bucher’, hereafter).

Regarding claim 5, Man as modified teaches, wherein loading the rule includes loading a bundle of sub-rules that are pre-associated with the detected trigger event, wherein the subset(s) of metadata defined by actions of the bundle of sub- rules are collected in accordance with more than one action of the sub-rules of the bundle of sub-rules (monitoring the first entity in the content management system to detect an occurrence of the triggering event associated with at least one rule in the set of rules, Man [0003], [0012-0016], [0023-0024]). 
Regarding claim 6, Man as modified teaches, wherein the defined subset of metadata includes at least one type of data selected from the group consisting of: intermediate data, environment data, and telemetry (Man [0023-0024]). 
Regarding claim 8, Man teaches a computer-implemented method, comprising: 
monitoring for occurrence of trigger events corresponding to creation of metadata in a computing environment (monitoring the first entity in the content management system to detect an occurrence of the triggering event associated with at least one rule in the set of rules, Man [0003].  monitor each of the two or more entities, and upon detecting an occurrence of a triggering event for at least one of the rules with respect to a first one of the entities, [0012-0016], [0020]); 
in response to detecting occurrence of the trigger event, loading a rule that is associated with the detected trigger event, wherein the rule includes a condition and an action, wherein the action defines a subset of metadata associated with processing a job in the computing environment (upon detecting the triggering event associated with at least one rule has occurred with respect to the first entity, performing the corresponding one or more actions specified in the rule against the second entity managed by the content management system, Man [0003], [0012], [0014], [0016], [0034].  the rule includes a condition (i.e., a triggering event) and an action to be taken responsive to an occurrence of the condition, Man [0021].  The diagram 300 includes metadata 1 330 associated with the first document 310, and metadata 2 340 associated with the second document 320. Generally speaking, metadata 330 and 340 may be any data describing documents 310 and 320, respectively. For instance, field 1 335.sub.1 of metadata 330 could be a timestamp indicating the last time document 310 was modified by a user of the content management system. As a second example, field 2 335.sub.2 of metadata 330 could identify users who have access to modify the document 310, Man [0023-0024], [0033-0034]); 
Man does not teach
detecting occurrence of a trigger event, wherein the trigger event occurs periodically; 
in response to the condition of the rule being met, collecting the defined subset of metadata in accordance with the action; and storing the collected subset of metadata.
However, Bucher teaches
detecting occurrence of a trigger event, wherein the trigger event occurs periodically (content management system may be programmed to periodically examine each metadata profile so that in the event of a change to a metadata profile subsequent to a prior examination (i.e., triggering an event), the content management system will perform any further actions necessitated by such a change to the metadata profile (i.e., detecting occurrence of a trigger event periodically), Bucher [0108]); 
in response to the condition of the rule being met, collecting the defined subset of metadata in accordance with the action; and storing the collected subset of metadata (comprehensive file system metadata may be created and preserved concerning each file stored in database. As disclosed elsewhere herein, such file system metadata may be used for various purposes including, but not limited to, the generation and transmission of various metadata reports which allow a user, administrator or other personnel to readily obtain comprehensive information concerning activity relating to file and/or similar files, as well as information specific to various attributes of file. Moreover, such file system metadata may additionally, or alternatively, be employed in the definition of various rules, and thereby facilitate implementation of various content management system actions concerning the content with which the file system metadata are associated, Bucher [0074], [0076]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man and Bucher before him/her, to modify Man with the teaching of Bucher’s a rule-based content management system.  One would have been motivated to do so for the benefit of involving the use of rules to effect content management. Where a rule defines relationships between and among a content event, predetermined content, and action to be taken concerning the predetermined content (Bucher, Abstract).
Regarding claim 10, Man teaches a computer program product for trigger-based collection of a subset of metadata using conditions and actions of a rule associated with the trigger (monitor the first entity in the content management system (CMS) to detect an occurrence of a triggering event specified in one or more management rules, Abstract), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a computer (computer program product … a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, Man [0043-0044] and [0048]) to cause the computer to: 
monitor, by the computer, for occurrence of trigger events corresponding to creation of metadata in a computing environment (monitoring the first entity in the content management system to detect an occurrence of the triggering event associated with at least one rule in the set of rules, Man [0003].  monitor each of the two or more entities, and upon detecting an occurrence of a triggering event for at least one of the rules with respect to a first one of the entities, [0012-0016], [0020]); 
detect, by the computer, occurrence of a trigger event (detect occurrences of a triggering event associated with one or more rules, Man [0014], [0016-0017], [0020], [0024]); 
in response to detecting occurrence of the trigger event, determine, by the computer, a rule that is pre-associated with the detected occurrence of the trigger event (upon detecting the triggering event associated with at least one rule has occurred with respect to the first entity, performing the corresponding one or more actions specified in the rule against the second entity managed by the content management system, Man [0003], [0012], [0014], [0016], [0034].  The rule includes a condition (i.e., a triggering event) and an action to be taken responsive to an occurrence of the condition, Man [0021].  The diagram 300 includes metadata 1 330 associated with the first document 310, and metadata 2 340 associated with the second document 320. Generally speaking, metadata 330 and 340 may be any data describing documents 310 and 320, respectively. For instance, field 1 335.sub.1 of metadata 330 could be a timestamp indicating the last time document 310 was modified by a user of the content management system. As a second example, field 2 335.sub.2 of metadata 330 could identify users who have access to modify the document 310, Man [0023-0024], [0033-0034]); 
load, by the computer, the rule for evaluating a condition and an action of the rule, wherein the action defines a subset of metadata associated with processing a job in the computing environment (upon detecting the triggering event associated with at least one rule has occurred with respect to the first entity, performing the corresponding one or more actions specified in the rule against the second entity managed by the content management system, Man [0003], [0012], [0014], [0016], [0034].  the rule includes a condition (i.e., a triggering event) and an action to be taken responsive to an occurrence of the condition, Man [0021].  The diagram 300 includes metadata 1 330 associated with the first document 310, and metadata 2 340 associated with the second document 320. Generally speaking, metadata 330 and 340 may be any data describing documents 310 and 320, respectively. For instance, field 1 335.sub.1 of metadata 330 could be a timestamp indicating the last time document 310 was modified by a user of the content management system. As a second example, field 2 335.sub.2 of metadata 330 could identify users who have access to modify the document 310, Man [0023-0024], [0033-0034]), 

Man does not teach
wherein the condition of the rule specifies whether the subset of metadata is collected; 
in response to the condition of the rule being met, collect, by the computer, the defined subset of metadata in accordance with the action; and 
store, by the computer, the collected subset of metadata.
However, Bucher teaches
wherein the condition of the rule specifies whether the subset of metadata is collected (the generation and transmission of various metadata reports which allow a user, administrator or other personnel to readily obtain comprehensive information concerning activity relating to file and/or similar files, as well as information specific to various attributes of file. Moreover, such file system metadata may additionally, or alternatively, be employed in the definition of various rules, and thereby facilitate implementation of various content management system actions concerning the content with which the file system metadata are associated, Bucher [0074], [0076]); 
in response to the condition of the rule being met, collect, by the computer, the defined subset of metadata in accordance with the action; and store, by the computer, the collected subset of metadata (comprehensive file system metadata may be created and preserved concerning each file stored in database. As disclosed elsewhere herein, such file system metadata may be used for various purposes including, but not limited to, the generation and transmission of various metadata reports which allow a user, administrator or other personnel to readily obtain comprehensive information concerning activity relating to file and/or similar files, as well as information specific to various attributes of file. Moreover, such file system metadata may additionally, or alternatively, be employed in the definition of various rules, and thereby facilitate implementation of various content management system actions concerning the content with which the file system metadata are associated, Bucher [0074], [0076])..
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man and Bucher before him/her, to modify Man with the teaching of Bucher’s a rule-based content management system.  One would have been motivated to do so for the benefit of involving the use of rules to effect content management. Where a rule defines relationships between and among a content event, predetermined content, and action to be taken concerning the predetermined content (Bucher, Abstract).
Regarding claims 14 and 15, the method steps of claims 5 and 6 substantially encompass the product recited in claims 14 and 15.  Therefore, claims 14 and 15 are rejected for at least the same reason as claims 5 and 6 above.
Regarding claim 17,  Man does not teach, wherein the trigger event occurs periodically upon a predetermined amount of time elapsing.
However, Bucher teaches
wherein the trigger event occurs periodically upon a predetermined amount of time elapsing (content management system may be programmed to periodically examine each metadata profile so that in the event of a change to a metadata profile subsequent to a prior examination (i.e., triggering an event), the content management system will perform any further actions necessitated by such a change to the metadata profile (i.e., detecting occurrence of a trigger event periodically), Bucher [0108]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man and Bucher before him/her, to modify Man with the teaching of Bucher’s a rule-based content management system.  One would have been motivated to do so for the benefit of involving the use of rules to effect content management. Where a rule defines relationships between and among a content event, predetermined content, and action to be taken concerning the predetermined content (Bucher, Abstract).
Regarding claim 19,  Man teaches a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (monitor the first entity in the content management system (CMS) to detect an occurrence of a triggering event specified in one or more management rules, Abstract), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a computer (computer program product … a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, Man [0043-0044].   These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, Man [0048]), the logic being configured to:  P201808214US01/ARC1P109Page 38 of 40
although claim 19 directed to a system, it is similar in scope to claim 10.  The product steps of claim 10 substantially encompass the system recited in claim 19. Therefore; claim 19 is rejected for at least the same reason as claim 10 above.
Regarding claim 21, Man does not teach, wherein the condition of the rule specifies whether the subset of metadata is collected.  
However, Bucher teaches wherein the condition of the rule specifies whether the subset of metadata is collected (the generation and transmission of various metadata reports which allow a user, administrator or other personnel to readily obtain comprehensive information concerning activity relating to file and/or similar files, as well as information specific to various attributes of file. Moreover, such file system metadata may additionally, or alternatively, be employed in the definition of various rules, and thereby facilitate implementation of various content management system actions concerning the content with which the file system metadata are associated, Bucher [0074], [0076]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man and Bucher before him/her, to modify Man with the teaching of Bucher’s a rule-based content management system.  One would have been motivated to do so for the benefit of involving the use of rules to effect content management. Where a rule defines relationships between and among a content event, predetermined content, and action to be taken concerning the predetermined content (Bucher, Abstract).

Claims 2-4, 7, 9, 11-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US Patent Publication No. 2012/0233250 A1, ‘Man’, hereafter) in view of Bucher et al. (US Patent Publication No. 2005/0060281 A1, ‘Bucher’, hereafter) and further in view of Indeck et al. (US Patent Publication No. 2016/0328470 A1, ‘Indeck’, hereafter).

Regarding claim 2, Man and Bucher do not teach, wherein collecting the defined subset of metadata in accordance with the action includes performing an action selected from the group consisting of: indexing structured data, indexing unstructured data, indexing log data, indexing data from a database and loading telemetry.  
However, Indeck teaches wherein collecting the defined subset of metadata in accordance with the action includes performing an action selected from the group consisting of: indexing structured data, indexing unstructured data, indexing log data, indexing data from a database and loading telemetry (Indeck [0050]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claim 3, Man and Bucher do not teach, wherein the action is stateful.  
However, Indeck teaches wherein the action is stateful (Indeck [0192]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claim 4, Man and Bucher do not teach, wherein at least one state of the stateful action is selected from the group of states consisting of: a byte offset of a log file that is parsed during the processing of the job, a byte offset on a metadata file, and a predefined attribute in a database of a system within the computing environment.  
However, Indeck teaches wherein at least one state of the stateful action is selected from the group of states consisting of: a byte offset of a log file that is parsed during the processing of the job, a byte offset on a metadata file, and a predefined attribute in a database of a system within the computing environment (byte offset, Indeck [0192]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claim 7, Man and Bucher do not teach, wherein the trigger event includes an event selected from the group consisting of: a new entry being added to a scheduler, a new log message being appended to a job log associated with the job, a file system being opened, a file system being closed, a renaming of a file, a file system being written to, a file system being read from, a put and/or get function P201808214US01/ARC1P109Page 35 of 40being performed, a migrating of a file of a file system, a migrating of a file in a storage system, an archiving of a file of a file system, and a replicating of data, wherein the condition is selected from the group consisting of: a matching condition that calls for a regex to match a file path, and an arithmetic comparison.  
However, Indeck teaches wherein the trigger event includes an event selected from the group consisting of: a new entry being added to a scheduler, a new log message being appended to a job log associated with the job, a file system being opened, a file system being closed, a renaming of a file, a file system being written to, a file system being read from, a put and/or get function P201808214US01/ARC1P109Page 35 of 40being performed, a migrating of a file of a file system, a migrating of a file in a storage system, an archiving of a file of a file system, and a replicating of data, wherein the condition is selected from the group consisting of: a matching condition that calls for a regex to match a file path, and an arithmetic comparison (Indeck [0152], [0192]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claim 9, Man and Bucher do not teach, comprising indexing the collected subset of metadata.  
However, Indeck teaches comprising indexing the collected subset of metadata (Indeck [0044]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Man, Bucher and Indeck before him/her, to further modify Man with the teaching of Indeck’s method and system for high performance integration, processing and searching of structured and unstructured data.  One would have been motivated to modify Man’s content management system with Indeck’s method and system for the benefit of providing users and enterprise applications with efficient and intelligent access to data (Indeck, Abstract).
Regarding claims 11-13, 16 and 18, the method steps of claims 2-4, 7 and 9 substantially encompass the product recited in claims 11-13, 16 and 18.  Therefore, claims 11-13, 16 and 18 are rejected for at least the same reason as claims 2-4, 7 and 9 above.
Regarding claim 20, the method steps of claim 2 substantially encompass the system recited in claim 20.  Therefore, claim 20 is rejected for at least the same reason as claim 2 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168